Exhibit 10.2

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT Services Agreement (the “Agreement”) is made as of the 1st of
August 2017, by and between CloudCommerce, Inc., a Nevada corporation (the
“CloudCommerce” “) and Parscale Creative, Inc., a Nevada corporation (“Parscale
Creative Creative”).

 

W I T N E S S E T H:

 

WHEREAS, CloudCommerce together with its subsidiary provides advanced e-commerce
services to leading brands and provides services that include: (1) development
of highly customized and sophisticated online stores, (2) real-time integration
to other business systems, (3) digital marketing and data analytics, (4)
complete and secure site management, and (5) integration to physical stores;

 

WHEREAS, Parscale Creative is a newly formed company engaged in the digital
marketing business;

 

WHEREAS, Parscale Creative has requested that CloudCommerce and CloudCommerce
has agreed to provide management services to Parscale Creative; and

 

NOW, THEREFORE, in consideration of of the foregoing and the mutual and
dependent covenants hereinafter set forth, the parties agree as follows:

 

1. Appointment. Parscale Creative hereby engages CloudCommerce, and
CloudCommerce hereby agrees, upon the terms and subject to the conditions set
forth herein, to provide, or cause any of its Affiliates to provide, certain
services to Parscale Creative, as described in Section 2.1 hereof. For purposes
of this Agreement, an “Affiliate” of any specified person is a person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified.

 

2. Services.

 

(a) CloudCommerce and its Affiliates and each of the persons individually
designated to perform services for Parscale Creative on behalf of CloudCommerce
or its Affiliates, shall, during the term of this Agreement, report to Parscale
Creative’s Board of Directors (the “Board”), and shall perform such duties and
functions as are customarily assigned to the position(s) to which such persons
are assigned as well as such other duties and responsibilities not inconsistent
therewith as may be assigned to him from time to time by the Board.
CloudCommerce, and its Affiliates shall provide Parscale Creative with
day-to-day strategic and operational management and advisory services, as the
Board may reasonably request from time to time (collectively the “Services”).

 



  

 

 

(b) Notwithstanding anything in the foregoing to the contrary, the following
services are specifically excluded from the definition of “Services”:

 

(i) accounting services rendered to CloudCommerce or Parscale Creative by an
independent accounting firm or accountant who is not an employee of
CloudCommerce; and

 

(ii) legal services rendered to CloudCommerce or Parscale Creative by an
independent law firm or attorney who is not an employee of CloudCommerce.

 

(c) CloudCommerce and its Affiliates shall devote so much of their time to the
activities of Parscale Creative as is necessary and appropriate to perform the
Services hereunder. CloudCommerce or any of its Affiliates, as applicable, shall
perform the Services at the times and places reasonably requested by the Board
to meet the needs and requirements of Parscale Creative, taking into account
other engagements that CloudCommerce and its Affiliates may have.

 

3. Fees.

 

(a) In consideration of the Services provided hereunder, CloudCommerce shall be
paid a management service fee of Five Thousand Dollars ($5,000) per month, (the
“Management Service Fee”), payable three working days prior to the last business
day of each calendar month. The Management Service Fee shall at all times be
subject to any changes that might have been incurred in the number of the
natural persons and/or any changes to the Services provided hereunder.

 

(b) In addition to the payments required under Section 3(a) above, Parscale
Creative shall, at the direction of CloudCommerce, pay directly or reimburse
CloudCommerce for Out-of-Pocket Expenses (as hereinafter defined). For purposes
of this Agreement, the term “Out-of-Pocket Expenses” shall mean the reasonable
amounts incurred by CloudCommerce and/or its personnel from products and/or
services of unaffiliated third parties delivered to Parscale Creative or
CloudCommerce and/or their respective personnel in connection with the Services.
All direct payments and reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by CloudCommerce to
Parscale Creative of a statement in reasonable detail in connection therewith.

 

4. Term. The term of this Agreement (the “Term”) shall be for an initial term of
six (6) months; provided, however, that this Agreement and Parscale Creative’s
engagement of CloudCommerce hereunder may be terminated, or extended, at any
time following the date hereof upon mutual agreement of Parscale Creative and
CloudCommerce. Notwithstanding anything in this Agreement to the contrary, (a)
the provisions of Section 8 shall survive the termination of this Agreement, and
(b) no termination of this Agreement, whether pursuant to this Section 4 or
otherwise, will affect Parscale Creative’s duty to pay any fees accrued, or
reimburse any cost or expense incurred, pursuant to the terms of this Agreement
prior to the effective date of that termination.

 



  2 | P a g e

 

 

5. Representations by CloudCommerce. CloudCommerce represents and warrants the
following:

 

(a) Capacity; Authority; Validity. CloudCommerce has all necessary capacity,
power and authority to enter into this Agreement and to perform all the
obligations to be performed by CloudCommerce hereunder; this Agreement and the
consummation by CloudCommerce of the transactions contemplated hereby has been
duly and validly authorized by all necessary action of CloudCommerce; this
Agreement has been duly executed and delivered by CloudCommerce; and assuming
the due execution and delivery of this Agreement by CloudCommerce, this
Agreement constitutes the legal, valid and binding obligation of CloudCommerce
enforceable against CloudCommerce in accordance with its terms.

 

(b) No Violation of Law or Agreement. Neither the execution and delivery of this
Agreement by CloudCommerce, nor the consummation of the transactions
contemplated hereby by CloudCommerce, will violate any judgment, order, writ,
decree, law, rule or regulation or agreement applicable to CloudCommerce.
CloudCommerce is not in breach of any agreement requiring the preservation of
the confidentiality of any information, client lists, trade secrets or other
confidential information, and neither the execution of this Agreement nor the
performance by CloudCommerce of its obligations hereunder will conflict with,
result in a breach of, or constitute a default under, any agreement to which
CloudCommerce is a party or to which CloudCommerce may be subject.

 

6. Representations by Parscale Creative. Parscale Creative represents and
warrants the following:

 

(a) Capacity; Authority; Validity. Parscale Creative has all necessary capacity,
power and authority to enter into this Agreement and to perform all the
obligations to be performed by Parscale Creative hereunder; this Agreement and
the consummation by Parscale Creative of the transactions contemplated hereby
has been duly and validly authorized by all necessary action of Parscale
Creative this Agreement has been duly executed and delivered by Parscale
Creative; and assuming the due execution and delivery of this Agreement by
Parscale Creative, this Agreement constitutes the legal, valid and binding
obligation of Parscale Creative enforceable against Parscale Creative in
accordance with its terms.

 

(b) No Violation of Law or Agreement. Neither the execution and delivery of this
Agreement by Parscale Creative, nor the consummation of the transactions
contemplated hereby by Parscale Creative, will violate any judgment, order,
writ, decree, law, rule or regulation or agreement applicable to Parscale
Creative. Parscale Creative is not in breach of any agreement requiring the
preservation of the confidentiality of any information, client lists, trade
secrets or other confidential information or any agreement not to compete or
interfere with any prior employer, and that neither the execution of this
Agreement nor the performance by Parscale Creative of its obligations hereunder
will conflict with, result in a breach of, or constitute a default under, any
agreement to which Parscale Creative is a party or to which Parscale Creative
may be subject.

 

7. Confidentiality. Except as directed in writing, CloudCommerce will not
disclose or use at any time, either during the period of this Agreement or
thereafter, any Confidential Information (as defined below) of which it is or
becomes aware, except to the extent required by applicable law or deemed
reasonably necessary by CloudCommerce in carrying out the Services.
CloudCommerce will take all appropriate steps to safeguard any Confidential
Information, as defined herein, and to protect it against disclosure, misuse,
espionage, loss and theft. As used in this Agreement, the term “Confidential
Information” means information relating to Parscale Creative’s business that is
not generally known to the public or that is used or developed by Parscale
Creative including, without limitation, all products and services, fees, costs
and pricing structures, financial and trading information, accounting and
business methods, analyses, reports, data bases, computer software (including
operating systems, applications and program listings), manuals and
documentation, customers and clients and customer and client lists, account
files, travel agents and travel agent lists, charter contracts, salesmen and
salesmen lists, technology and trade secrets and all similar and related
information in whatever form relating to the business of Parscale Creative,
provided however, that CloudCommerce may disclose or use Confidential
Information at the direction of Parscale Creative.

 



  3 | P a g e

 

 

8. Indemnification. Parscale Creative shall indemnify and hold harmless
CloudCommerce and each of its Related Parties, as defined below, (each, an
“Indemnified Party”) from and against any and all losses, claims, actions,
damages and liabilities, joint or several, to which such Indemnified Party may
become subject under any applicable statute, law, ordinance, regulation, rule,
code, order, constitution, treaty, common law, judgment or decree, made by any
third party or otherwise, relating to or arising out of the Services or other
matters referred to in or contemplated by this Agreement or the engagement of
such Indemnified Party pursuant to, and the performance by such Indemnified
Party, of the Services or other matters referred to or contemplated by this
Agreement, and Parscale Creative will reimburse any Indemnified Party for all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatening claim, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Parscale Creative will not be liable under the foregoing
indemnification provision to the extent that any loss, claim, damage, liability,
cost or expense is determined by a court, in a final judgment from which no
further appeal may be taken, to have resulted solely from the wilful misconduct
of such Indemnified Party. The reimbursement and indemnity obligations of
Parscale Creative, under this Section 8 shall be in addition to any liability
which Parscale Creative may otherwise have, shall extend upon the same terms and
conditions to any Affiliate of CloudCommerce and any Related Party or
controlling persons (if any), as the case may be, of CloudCommerce and any such
Affiliate and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of Parscale Creative, CloudCommerce,
any such Affiliate and any such Related Party or other person. The provisions of
this Section 8 shall survive the termination of this Agreement.

 

9. Independent Contractor. Nothing herein shall be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship. CloudCommerce shall be an independent contractor pursuant to this
Agreement. Neither party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other party or to bind the other party to any contract, agreement or undertaking
with any third party. Nothing in this Agreement shall be deemed or construed to
enlarge the fiduciary duties and responsibilities, if any, of CloudCommerce or
any of its Related Parties, including without limitation in any of their
respective capacities as stockholder or directors of Parscale Creative.

 



  4 | P a g e

 

 

10. Disclaimer; Limitation of Liability.

 

(a) CloudCommerce makes no representations or warranties, express or implied, in
respect of the Services to be provided by it hereunder.

 

(b) Neither CloudCommerce nor any of its officers, directors, managers,
principals, stockholders, partners, members, employees, agents, representatives
and Affiliates (each a “Related Party” and, collectively, the “Related Parties”)
shall be liable to Parscale Creative or any of its Affiliates for any loss,
liability, damage or expense arising out of or in connection with the
performance of any Services contemplated by this Agreement, unless such loss,
liability, damage or expense shall be proven to result directly from the willful
misconduct of such person. In no event will CloudCommerce or any of its Related
Parties be liable to Parscale Creative for special, indirect, punitive or
consequential damages, including, without limitation, loss of profits or lost
business, even if CloudCommerce has been advised of the possibility of such
damages. Under no circumstances will the liability of CloudCommerce and Related
Parties exceed, in the aggregate, the fees actually paid to CloudCommerce
hereunder.

 

11. Injunctive Relief. CloudCommerce agrees that if it breaches or attempts to
breach or violate any of the provisions of this Agreement, Parscale Creative
will be irreparably harmed and monetary damages will not provide an adequate
remedy. Accordingly, it is agreed that Parscale Creative may apply for and shall
be entitled to temporary, preliminary and permanent injunctive relief (without
the necessity of posting a bond or other security) in order to prevent breach of
this Agreement or to specifically enforce the provisions hereof, and
CloudCommerce hereby consents to the granting of such relief, without having to
prove the inadequacy of the available remedies at law or actual damages. It is
understood that any such injunctive remedy shall not be exclusive or waive any
rights to seek other remedies at law or in equity. The parties further agree
that the covenants and undertakings covered by this Agreement are reasonable in
light of the facts as they exist on the date of this Agreement. However, if at
any time, a court or panel of arbitrators having jurisdiction over this
Agreement shall determine that any of the subject matter or duration is
unreasonable in any respect, it shall be reduced, and not terminated, as such
court or panel of arbitrators determines may be reasonable.

 

12. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except that (a) if Parscale Creative shall merge or consolidate with or into, or
sell or otherwise transfer substantially all its assets to, another company
which assumes CloudCommerce’s obligations under this Agreement, CloudCommerce
may assign its rights hereunder to that company, and (b) CloudCommerce may
assign its rights and obligations hereunder to any Affiliate. Any attempted
transfer or assignment in violation of this Section 12 shall be void.

 



  5 | P a g e

 

 

13. Entire Agreement. This Agreement constitutes the entire and only agreement
between the parties in relation to its subject matter and replaces and
extinguishes all prior agreements, undertakings, arrangements, understandings or
statements of any nature made by the parties or any of them whether oral or
written with respect to such subject matter.

 

14. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the [third] day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 14.

 

If to CloudCommerce:

1933 Cliff Drive, Suite 1

Santa Barbara, CA 93109

Facsimile: [FAX NUMBER]

E-mail: Andrew@cloudcommerce.com

Attention: Andrew Van Noy, President

    with a copy to:

Sichenzia Ross Ference Kesner LLP 61 Broadway, 32nd Floor

New York, NY 10006

Facsimile: (212)930-9725

E-mail: gscihenzia@srfkllp.com

Attention: Gregory Sichenzia, Esq.

    If to Parscale Creative:

321 6th St

San Antonio, TX 78215:

E-mail: brad@parscale.com

Attention: Brad Parscale

    with a copy to:

Jeremy R. Sloan

Chunn Price Harris & Sloan

1000 Central Parkway N, suite 100,

San Antonio, TX 78232

Telephone (210) 343.5000

Facsimile (210) 525.0960

email: jsloan@cphattorneys.com

 

15. Amendments to this Agreement. No modification, alteration or waiver of any
of the provisions of this Agreement shall be effective unless in writing and
signed on behalf of each of the parties. No delay or omission by Parscale
Creative in exercising any right or power vested in it under this Agreement
shall impair such right or power or be construed as a waiver of, or acquiescence
in, any default or breach by CloudCommerceof any of its obligations under this
Agreement.

 



  6 | P a g e

 

 

16. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

17. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

18. Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Nevada
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Nevada or any other jurisdiction) that would cause the
application of Laws of any jurisdiction other than those of the State of Nevada.
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of Nevada in each
case located in the city of Las Vegas and County of Clark and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding. Service of process, summons, notice or other
document by mail to such party’s address set forth herein shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or any proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

19. Waiver of Jury Trial. Each party irrevocably and unconditionally waives any
right it may have to a trial by jury in respect of any legal action arising out
of or relating to this Agreement or the transactions contemplated hereby. Each
party to this Agreement certifies and acknowledges that (a) no representative of
any other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of a legal action;
(b) such party has considered the implications of this waiver; (c) such party
makes this waiver voluntarily; and (d) such party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 19.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

21. No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

[Signature page follows]

 



  7 | P a g e

 

 

IN WITNESS WHEREOF the parties signed the present document the day and year
first above written.

 

CLOUDCOMMERCE, INC.   PARSCALE CREATIVE, INC.       /s/ Andrew VanNoy   /s/
Bradley Parscale By: Andrew VanNoy   By: Bradley Parscale Title: President  
Title: President

 

 

8 | P a g e

 

 

